E   ATT~EWEY                GENERAL
                          OF    TEXAS




                            December    13, 1949


Honorable L. D. Ransom
Executive Secretary
Texas Real Estate Commission
Austin, Texas                          Opimon No. V-964

                                       Re:   The authority of the Texas
                                             Real Estate Commission
                                             to require that applicants
                                             for licenses pass an exam-
                                             ination to determine their
Dear Sir:                                    competence.

            Your request for an opinion states in part:

          “The Texas Real Estate Commission has been
    presented with the question of whether or not it is
    authorized or permitted under the Real Estate Deal-
    ers License Act - Article 6573a, revised civil stat-
    utes, as amended by Senate Bill No. 28. 51st Legis-
    lature - to require that each and every applicant
    for a license as a real estate dealer or salesman
    pass an examination in order to determine the rom-
    petency of such applicant,

         “Opinion No. O-6252 of your department, October
    10, 1944, discusses this question and concluded that
    under the statute as written at that time no authority
    to require an applicant to take either an oral or writ-
    ten examination exists.   The question had arisen under
    Sections 8 and 9 of the Act,

          “Section 8 required that: ‘Application for a real
    estate dealer”s or real estate salesman’s license shall
    contain such other information as to the applicant, in
    addition to the above described as the Administrator
    of the Securities Division of the office of the Secretary
    of State shall require.   The Administrator   of the Se-
    curities Division of the office of the Secretary of State
    may require    such other proof through the application
Hon. L. D. Ransom,    Page 2 (Opinion V-964)



     or otherwise as its officers shall deem desirable
     with due regard to the paramount interest of the
     public as to the honesty, truthfulness, integrity, and
     compe,tency of the applicant.’

          “Section 9 provided that: ‘If the Administrator
    of the Securities Division of the office of the Sec-
    retary of State is satisfied that the applicant for
    real estate dealer”s or real estate salesman’s li-
    cense is of good business, repute and that the busi-
    ness will be conducted in an honest, fair, just, and
    equitable manner, and upon complying with all oth-
    er provisions of law and conditions of this Act, a
    license shall thereupon be granted by the Admin-
    istrator of the Secmrities Division of the office of
    the Secr,etary of State to the successful applicant
    therefor as a real estate dealer or real estate sales-
    man, and the applicant, upon receiving possession
    of license, is authorized t,o conduct the business of
    a real estate dealer or real estate salesman in this
    State.* ”

          The exact question presented is whether the Texas Real
Estate Commission is authorized or permitted to require an ap-
plicant for license to pass an examination in order to determine
his competency.

         We are of the opinion that the   Texas Real Estate Com-
mission is not authorized or permitted     under Article 6573a, V.C.
S., as amended by Acts 51st Leg., R,S.    1949, Ch. 149, p^ 304, to
require that an applicant for a license   as a real estate dealer or
salesman pass an examination in order      to determine the competen-
cy of such applicant.

            inion O-6252, with which you are familiar,   states in
part that Op.

          ““If the Legislature  had intended that applicants
    for a dealer”s or salesman’s license under “The Real
    Estate Dealers License Act’ were required to take
    an oral or written examination before receiving a li-
    cense, the Legislature     could have said so in plain
    language; this it has not done, with reference to ap-
    plicants for a dealer”s or a salesman”s license under
    said Act.”
Hon. L. D. Ransom,     Page 3 (Opinion V-964)



The 1949 amendment, like the prior act, does not provide for
the examination of applicants.  Sections 8 and 9(a) have been
re-enacted in the identical words used in the ,prior statute
and which was in force at the time the above opinion was writ-
ten, except that the name of the administrator  has been changed.

          Our conclusion that no authority to give examinations
to applicants exists is based on the rule of statutory construc-
tion stated in 7. Sutherland Statutory Construction (3rd Edition)
523, 525. It is there stated that

           “Where a statute has received a contemporaneous
     and practical interpretation    and the statute as inter-
     preted is re-enacted,    the practical interpretation     is
     awarded greaterI,- weight than it ordinarily receives,
     and is regarded as presumptively        the correct inter-
     pretation of the law. The rule here is based upon the
     theory that the legislature is acquainted with the con-
    temporaneous interpretation       of a statute, especiaIly
    when made by an administrUive          body or executive of-
     ficers charged with the duty of administering        or enforc-
    ing the law, and therefore impliedly adopts the inter-
    pretation upnn re-enactment       . . . 0 Likewise,  legislative
    action by amendment or appropriations          with respect to
    a law which has received a contemporaneous and grac-
    lLical construction may indicate approval of interpreta-
    tions given the unchanged parts of the law.”



         The Texas Real Estate Commission has no author-
    ity under exilting statutes to require applicants for
    licmses to pass an examination to determine their com-
    ~petence, Art. 6573a, V.C.S.

                                      Yours    very truly,

                              ATTORNEY        GENERAL        :OF TEXAS

                                    lcihazc     if* W&
FIRST   AssISTANT
ATTORNEY     GENE~RAL         By    Walter    F. Woodul, Jr.,
                                                           Assistant

WFW:v